Case 0:20-cv-60683-WPD Document 96 Entered on FLSD Docket 03/09/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

  JANE DOE,

                         Plaintiff,

  v.                                                    Case No: 6:19-cv-2414-Orl-40LRH

  RICKEY PATEL, LLC, HUUCU
  NGUYEN, CTN MAINGATE INC.,
  SKY MOTEL, INC., G6
  HOSPITALITY LLC, SWEET ROSE
  CORPORATION, CPLG HOL, LLC,
  CPLG PROPERTIES LLC, LQ
  MANAGEMENT LLC, LA QUINTA
  WORLDWIDE LLC, LQ FL
  PROPERTIES, LLC, SURENDRA
  PATEL, MW PLANTATION, LP, LQ
  FL PROPERTIES LLC and LQ FL
  PROPERTIES LLC,

                   Defendants.
  ___________________________________

                                      ENTRY OF DEFAULT

         Pursuant to Fed.R.Civ.P. 55(a), default is entered against the defendant CTN MAINGATE

  INC. in Orlando, Florida on the 9th day of March, 2020.



                                             ELIZABETH M. WARREN, CLERK


                                             s/RO, Deputy Clerk


  Copies furnished to:

  Counsel of Record
